DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed January 11, 2022.  Claims 1-20 are pending in this case.  Claim 1 is currently amended.  Claims 18-20 are withdrawn, pursuant to a Requirement for Restriction issued August 8, 2022.
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2022.
Priority
This application claims priority to provisional patent application 62/875,771 filed on July 18, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 11, 2022, and September 14, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a method, and claims 11-17 recite a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite authenticating a device. 
Specifically, the claims recite receiving a transaction request form a first device of a user, identifying a second device of the user, transmitting to the second device an authentication request of the first device, receiving a response from the second device authenticating the first device, authorizing the first device in view of the authentication, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a resource provider computer, and user devices, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the resource provider computer, and user devices perform the steps or functions of receiving a transaction request form a first device of a user, identifying a second device of the user, transmitting to the second device an authentication request of the first device, receiving a response from the second device authenticating the first device, authorizing the first device in view of the authentication. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a resource provider computer and user devices, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating a device. As discussed above, taking the claim elements separately, the resource provider computer and user devices perform the steps or functions of receiving a transaction request form a first device of a user, identifying a second device of the user, transmitting to the second device an authentication request of the first device, receiving a response from the second device authenticating the first device, authorizing the first device in view of the authentication.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
The dependent claims 2-10 and 12-17 are rejected under similar criteria.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ioveva et al (US 2015/0348032).
Regarding claims 1 and 11–
Ioveva discloses a method comprising:
receiving, by a resource provider computer from a first user device associated with a user, a transaction request comprising a credential or a token; (par 16, 138)
identifying, by the resource provider computer, a second user device associated with the credential or the token; (par 142-144)
transmitting, by the resource provider computer to the second user device, an authentication request corresponding to the first user device; (par 119)
receiving, by the resource provider computer from the second user device, an authentication response, the authentication response comprising an indication that the first user device is authenticated. (par 119);
transmitting, by the resource provider computer, an authorization request message to an authorizing entity computer in response to receiving the indication that the first user device is authenticated. (par 148)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 12, 14, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Ioveva et al (US 2015/0348032) in view of Vawter (US 2008/0041936).
Ioveva teaches as above.
Regarding claim 2 –
Vawter discloses wherein the credential is an identifier for the second user device. (par 50, 76)
It would be obvious to one of ordinary skill in the art to combine Ioveva and Vawter for greater security in the identification of devices involved in a transaction.
Regarding claims 3 and 17  –
Vawter discloses that the resource provider computer receives the credential associated with the user from the first user device (par 47, 62), and the method further comprises:
obtaining, by the resource provider computer from a token provider computer, the token corresponding to the credential and a cryptogram (par 47, 62); and
generating, by the resource provider computer, the authorization request message to include the token and the cryptogram, and exclude the credential. (par 47, 62)
Regarding claim 4 –
Vawter discloses that the cryptogram includes data about an authentication method used in the authentication request. (par 47, 62)
Regarding claim 5 –
Vawter discloses that the authorization request message further includes a first identifier for the first user device and a second identifier for the second user device, wherein transmitting the authorization request message causes an authorizing entity computer to maintain an association between the credential, the first identifier for the first user device, and the second identifier for the second user device, the association allowing subsequent transactions initiated by the first user device to be conducted. (par 97-103)
Regarding claim 8 –
Vawter discloses that the first user device does not have a user interface that includes an alphanumeric key pad. (par 37, 57)
Regarding claim 12 –
Vawter discloses receiving, from the authorizing entity computer, an authorization response message. (par 97-103)
Regarding claim 14 –
Vawter discloses wherein the credential is a first identifier of the first user device. (par 50, 76, 99-103)
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ioveva et al (US 2015/0348032) in view of Yoon (US 2016/0253669).
Ioveva teaches as above.
Regarding claim 10 –
Yoon discloses that the first user device is a household appliance and the second user device is a mobile phone. (par 66-67)
It would be obvious to one of ordinary skill in the art to combine Ioveva and Yoon in order to obtain greater flexibility for electronic transactions without sacrificing security.
Regarding claim 13 –
Yoon discloses that resource provider computer grants access to a secure location if the authorization request message is approved. (par 136-138)
Claims 6-7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ioveva et al (US 2015/0348032) and further in view of Grigg et al (US 2012/0197740).
Ioveva discloses as above.
Regarding claim 6 –
Grigg discloses that prior to receiving the transaction request from the first user device, the method comprises:
receiving, by the resource provider computer, a first identifier of the first user device and a second identifier of the second user device; (par 66-68)
associating, by the resource provider computer, the first user device with the second user device; (par 66-68) and
storing, by the resource provider computer, the first identifier of the first user device with the second identifier of the second user device in a database. (par 66-68)
It would be obvious to one of ordinary skill in the art to combine Grigg with Ioveva in order to obtain greater flexibility for electronic transactions without sacrificing security.
Regarding claim 7 –
Grigg discloses that identifying the second user device comprises retrieving the identifier of the second user device from the database. (par 66-68)
Regarding claim 9 –
Grigg discloses that the authentication request includes a biometric authentication request. (par 10, 33, 57, 120, cl 33)
Regarding claim 15 –
Grigg discloses that the resource provider computer stores an association between the first user device and the credential, (par 66-68) and wherein method further comprises:
receiving a de-enrollment message comprising a first identifier of the first user device; (par 66-68) and
removing the association between the first user device and the credential. (par 66-68)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ioveva et al (US 2015/0348032) and further in view of Grigg et al (US 2012/0197740) and further in view of Vawter (US 2008/0041936).
Ioveva in view of Grigg teaches as above.
Regarding claim 16 –
Vawter discloses that the transaction request is a first transaction request and the authorization request message is a first authorization request message (par 97-103) and wherein the method further comprises:
receiving, from the first user device, a second transaction request comprising the credential associated with the user; (par 97-103) and
determining that the first user device is authenticated, and that communication with the second user device is not needed; (par 97-103)  and
transmitting a second authorization request message in response to determining that the first user device is authenticated. (par 97-103)
It would be obvious to one of ordinary skill in the art to combine Ioveva and Grigg with Vawter for greater security in the identification of devices involved in a transaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bondesen et al (US 2015/0254665) disclose authorizing a temporary token for a user..
Chitrapu et al (US 2005/0154925) disclose tokens/keys for wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cristina Owen Sherr/Examiner, Art Unit 3685    
                                                                                                                                                                                     /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685